DETAILED ACTION
The following NON-FINAL Office Action is in response to application 16/186522 filed on 11/10/2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-20 are currently pending and have been rejected as follows.

Priority
Examiner has noted that the Applicant has claimed priority from the provisional application 62/707609 filed on 11/10/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2018 comply with the provisions of 37 CFR 1.97, 1.98, and MPEP 609 and was considered by the Examiner. 





	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-10, 12-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Richardson et al. (US 2017/0286905).

As per independent Claim 1,
Richardson teaches an electronically operated lockbox mailbox assembly comprising: 
a lockbox mailbox assembly (see Richardson figure 1 and ¶ 17 parcel box (110))
a wall mount that is permanently secured to a structure; said lockbox mailbox assembly is configured to lock onto said wall mount (see Richardson ¶ 17 where the parcel box may be attached to structure (120); ¶ 57-59 where the parcel box includes attachment mechanisms that allow for permanent attachment to another object which may be a structure and the attachment mechanisms may be separate mounting components which are permanently mounted to a structure so the parcel box can be attached to the separate mounting components and thus moved between multiple locations – Examiner clarifying the wall mount is the separate mounting components which are permanently mounted to a structure) 
said lockbox mailbox is electronically operated (see Richardson ¶ 18 where parcel box includes communication device (112); ¶ 27 owner/operator of parcel box can manage and configure the 
said electronic operation is with a wireless communication with a user application, and said user application includes a user authentication to allow access to an inside of said lockbox mailbox (see Richardson ¶ 32-33 where the parcel box stores parcels and includes a locking system (225) which may be locked/unlocked through communication with other devices to allow access by permitted persons or enabled devices; ¶ 50-51 where the image of a person may be transmitted to a smartphone of the owner/operator of the parcel box so they can determine whether to remotely unlock the parcel box; ¶ 79-81 where the user can make an access code for a friend to drop off an item; parcel box is opened using a biometric identifier and a smartphone belonging to a particular individual; and automatically enabling access to the parcel box for a friend or neighbor who can access the box using a smartphone, software app, or interface) 

As per dependent Claim 2,
Richardson teaches the electronically operated lockbox mailbox assembly according to Claim 1. 
Richardson further teaches:
further includes a camera (see Richardson ¶ 49 where parcel box (210) may contain one or more cameras (235))
 
As per dependent Claim 4,
Richardson teaches the electronically operated lockbox mailbox assembly according to Claim 2. 
Richardson further teaches:
wherein said camera reads barcodes (see Richardson ¶ 53-54 where scanner (241) may be used to read barcodes and scanner (241) includes a camera)

As per dependent Claim 5,
Richardson teaches the electronically operated lockbox mailbox assembly according to Claim 1. 
Richardson further teaches:
further includes a GPS locator (see Richardson ¶ 40 where the parcel box may include location system (224) which includes a GPS module for determining location of the parcel box)

As per dependent Claim 6,
Richardson teaches the electronically operated lockbox mailbox assembly according to Claim 1. 
Richardson further teaches:
further includes a thermal heating device (see Richardson ¶ 36 where parcel box (210) includes heating unit (245))

As per dependent Claim 7,
Richardson teaches the electronically operated lockbox mailbox assembly according to Claim 1. 
Richardson further teaches:
further includes a cooling device (see Richardson ¶ 35 where parcel box (210) includes cooling unit (246))

As per dependent Claim 8,
Richardson teaches the electronically operated lockbox mailbox assembly according to Claim 1. 
Richardson further teaches:
wherein said application tracks delivery of a package that will be placed in said lockbox mailbox at a future time (see Richardson ¶ 37 where the parcel box receives information about the 

As per dependent Claim 9,
Richardson teaches the electronically operated lockbox mailbox assembly according to Claim 8. 
Richardson further teaches:
wherein said lockbox mailbox preheats or precools said lockbox mailbox prior to delivery of said package (see Richardson ¶ 35-37 where the parcel box receives information about the parcel before it arrives – expected arrival time or estimated delivery time and cools/heats the parcel box to protect the item that was delivered; ¶ 84 where the estimated time of delivery and temperature requirements are provided to the parcel box so the parcel box has the necessary time to start the cooling/heating systems to achieve the specified temperature; ¶ 85 where a start time is calculated so the parcel box can achieve the required temperature before/at the estimated delivery time)

As per dependent Claim 10,
Richardson teaches the electronically operated lockbox mailbox assembly according to Claim 9. 
Richardson further teaches:
wherein said lockbox mailbox uses tracking information for said delivery to determine when to begin said preheat or precool (see Richardson ¶ 35-37 where the parcel box receives information about the parcel before it arrives – expected arrival time or estimated delivery time and cools/heats the parcel box to protect the item that was delivered; ¶ 84 where the estimated time of delivery and temperature requirements are provided to the parcel box so the parcel box has the necessary time to start the cooling/heating systems to achieve the specified 

As per dependent Claim 12,
Richardson teaches the electronically operated lockbox mailbox assembly according to Claim 1. 
Richardson further teaches:
further includes an internal power supply (see Richardson ¶ 38 where the parcel box includes power storage device (222) which may be batteries, fuel cells, fuel tank, solar panels, etc.) 

As per dependent Claim 13,
Richardson teaches the electronically operated lockbox mailbox assembly according to Claim 2. 
Richardson further teaches:
further includes a speaker and microphone (see Richardson ¶ 39 and 51 where the parcel box includes a speaker and a microphone) 

As per dependent Claim 14,
Richardson teaches the electronically operated lockbox mailbox assembly according to Claim 1. 
Richardson further teaches:
further includes an RFID reader (see Richardson ¶ 52-54 where parcel box includes scanner (241) which utilizes RFID technology to read information such as delivery vehicle identifier, computer identifier, delivery person identifier, etc.; see also ¶ 56 and 71 RFID) 

As per dependent Claim 15,
Richardson teaches the electronically operated lockbox mailbox assembly according to Claim 1. 

further includes a display (see Richardson ¶ 39, 32, and figure 3 where the display is the user interface (214))

As per dependent Claim 16,
Richardson teaches the electronically operated lockbox mailbox assembly according to Claim 1. 
Richardson further teaches:
further includes WiFi communication to a network (see Richardson ¶ 18 and 56 where the communication device of the parcel box can communicate with networks through WiFi communication; ¶ 19-22 and figure 1 where wireless network communication is represented as dashed lines in the figure) 

As per dependent Claim 18,
Richardson teaches the electronically operated lockbox mailbox assembly according to Claim 1. 
further includes a keypad (see Richardson ¶ 39, 71, and 81 where the parcel box includes a keypad)

As per dependent Claim 19,
Richardson teaches the electronically operated lockbox mailbox assembly according to Claim 1. 
wherein said electronic operation links with home automation products (see Richardson ¶ 56 and 20 where the parcel box may interface to home automation systems) 

As per dependent Claim 20,
Richardson teaches the electronically operated lockbox mailbox assembly according to Claim 1. 
wherein said electronic operation controls a locking mechanism of said lockbox mailbox (see Richardson ¶ 32-33 where the parcel box stores parcels and includes a locking system (225) which may be locked/unlocked through communication with other devices to allow access by permitted persons or enabled devices; ¶ 50-51 where the image of a person may be transmitted to a smartphone of the owner/operator of the parcel box so they can determine whether to remotely unlock the parcel box; ¶ 79-81 where the user can make an access code for a friend to drop off an item; parcel box is opened using a biometric identifier and a smartphone belonging to a particular individual; and automatically enabling access to the parcel box for a friend or neighbor who can access the box using a smartphone, software app, or interface)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. (US 2017/0286905) in view of Ramaci (US 2013/0307670).

As per dependent Claim 3,
Richardson teaches the electronically operated lockbox mailbox assembly according to Claim 2. 
Richardson further teaches:
wherein said camera performs an iris scan (see Richardson ¶ 49 where the camera may be used for an iris scan) 

Richardson does not teach wherein said camera performs a retina scan.

Ramaci teaches
wherein said camera performs a retina scan (see Ramaci ¶ 27 and 38 where the camera performs a retina scan to verify a person’s identity)

. 

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. (US 2017/0286905) in view of Kashi et al. (US 20160300187). 

As per dependent Claim 11,
Richardson teaches the electronically operated lockbox mailbox assembly according to Claim 1. 
Richardson further teaches:
wherein said application works with a cellular device over a wireless communication between said lockbox mailbox and said cellular device to unlock said lockbox mailbox (see Richardson ¶ 32-33 where the parcel box stores parcels and includes a locking system (225) which may be locked/unlocked through communication with other devices to allow access by permitted persons or enabled devices; ¶ 50-51 where the image of a person may be transmitted to a smartphone of the owner/operator of the parcel box so they can determine whether to remotely unlock the parcel box; ¶ 79-81 where the user can make an access code for a friend to drop off an item; parcel box is opened using a biometric identifier and a smartphone belonging to a particular individual; and automatically enabling access to the parcel box for a friend or neighbor who can access the box using a smartphone, software app, or interface; ¶ 18, 54, and 56 where the parcel box communication device can communicate through Bluetooth protocols) 

Richardson does not explicitly teach wherein said application works with a cellular device over a Bluetooth communication between said lockbox mailbox and said cellular device to unlock said lockbox mailbox.

Kashi teaches:
wherein said application works with a cellular device over a Bluetooth communication between said lockbox mailbox and said cellular device to unlock said lockbox mailbox (see Kashi ¶ 66-67 where the mailbox is unlocked via Bluetooth communication with an authorized device; ¶ 63 where the authorized device may be a cellular device) 

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of Kashi Bluetooth communication for the Richardson wireless communication. Both references teach communication with a cellular device to unlock a mailbox/parcel box; thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious as the Kashi modification merely specifies the type of wireless communication used between the mailbox and the cellular device. 

As per dependent Claim 17,
Richardson teaches the electronically operated lockbox mailbox assembly according to Claim 1. 
Richardson does not teach further includes humidity control within said lockbox mailbox.


further includes humidity control within said lockbox mailbox (see Kashi ¶ 70 and 74 where the humidity within the mailbox can be regulated and controlled; see also ¶ 98 and 110)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Richardson invention with the Kashi further includes humidity control within said lockbox mailbox with the motivation of increasing the efficiency of the parcel box by expanding the range of environmental conditions the parcel box can accommodate as in Kashi ¶ 70 “device 100 can comprise one or more storage compartments configured to regulate a temperature and/or a humidity level within the main housing of the storage compartment. Thus, the compartment can store particular items requiring conditions such as warm, hot, cold, cool, moist, dry, and other such environmental conditions”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Ma whose telephone number is (571)272-2495.  The examiner can normally be reached on Monday to Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/L.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628